 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat effective distribution cannot be conducted away from such premises. I haveattempted to accommodate these conflicting considerations,each to the other,by framing the recommended order in such a manner as to make clear that whilethe Respondent may not wholly ban the distribution of union literature outsidethe fenced-in grounds,itmay nevertheless,by agreement with interested unions,or otherwise,impose reasonable regulations and controls on such distribution,provided only they are not of such a nature as to prevent full access to employeesfor purposes of such distribution.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.International Chemical`Yorkers Union, AFL,is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.4.The Respondent has not engaged in unfair labor practices,as alleged in thecomplaint,by discriminating in regard to the hire and tenure of employmentof Richard M. Peer, by interrogating its employees concerning their and otheremployes' union membership and activities, or by keeping under surveillanceits employees'union activities.[Recommendations omitted from publication in this volume.]MACKIE-LOVEJOYMANUFACTURINGCOMPANY,TIMBERPRODUCTSMANUFACTURING COMPANY DIVISIONandUNITED FURNITURE WORK-ERS OF AMERICA,CIO.Case No. 7-CA-708.March, 0, 1953Decision and OrderOn November 28, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the Respondent filed excep-tions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].103 NLRB No. 24. MACKIE-LOVEJOY MANUFACTURING COMPANY173The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner, with the following modifica-tions and additions :1.We agree with the Trial Examiner that the interrogation, threats,and promises of benefit, by Respondent's supervisory personnel, werein violation of Section 8 (a) (1) of the Act'2.The Trial Examiner found that the Employer, after a layoff,discriminated in violation of Section 8 (a) (3) against four of theknown union adherents, Paul Klaas and Richard Kerby in the sandingdepartment, and Wilbur Mast and John Frestick, Jr., in the woodworkdepartment, by offering each of them a job of night fireman and jani-tor, and using their failure to accept such demotions as a pretext fordepriving them of their right of recall to their regular jobs.Al-though we agree with the finding of discrimination, we do not agreewith the Trial Examiner's legal conclusion that the fireman-janitorjob offers were constructive discharges.The Respondent offered tothese four complainants a job which was clearly unsatisfactory tothem and which they rejected.The vice of the Respondent's conductwas not in the fact that it made these job offers, but in the effect itgave to them.As shown herein, it treated the rejection as justificationfor not recalling these complainants when their regular jobs becameavailable, while recalling the other laid-off employees to their regularjobs.Accordingly we are of the opinion that the discrimination foundherein occurred when their regular jobs became available and theRespondent failed to recall them because of their union activity .3The evidence clearly reveals that the offer in each case was part of aplan to defeat unionization.Thus, the Respondent first offered thefireman-janitor job, out of the order of seniority, to Paul Klaas, know-P The Trial Examiner inadvertently stated in the Intermediate Report that CecilHawkins, instead of Robert Warren,delivered the antiunion speech.We hereby correctthis error,which does not affect the Trial Examiner's ultimate findings or our concurrencetherein.2However,in adopting the finding with respect to the threats of Plant Manager Wordento employee Bernice Klaas, we do not rely on the Trial Examiner's comment that the testi-mony of employees Davis and Armstrong,about asking Warden if they were in the Unionafter signing authorization cards, ". . . defies reasonable belief."Regarding the TrialExaminer's finding that the participation of Leonard Case at the second union meeting didnot constitute an 8 (a)(1) violation,we agree, but for the reason that it is clear Casewas not a supervisor at the time of the meeting.We therefore find it unnecessary todecide whether or not his remark,"This is a public meeting place,no one has to leaveif they don'twant to," would have been unlawful coercion or interference with unionactivity,had he been a management representative.3 Consequently,we do not agree with the Trial Examiner that Klaas was discriminatedagainst on April 5, Mast on April 8, and Kerby and Frestick on May 8,when they wereoffered fireman-janitor jobs. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that he was not physically able to do such work and would have torefuse it.Moreover, according to the credited testimony of Mast,when Plant Manager Worden offered Mast the same job, Wordensaid "he had to offer [Mast] a job which he knew [Mast] didn't wantbecause [Mast] couldn't make a living at it."Furthermore, when theregular job of union adherent Linsenmayer became available onMarch 5, the Respondent recalled a nonunion employee, Weaver, whohad less seniority,4 and waited over a month until the fireman-janitorjob was open before seeking to contact Linsenmayer.And when theregular jobs of the others were open, the Respondent admittedlyfailed to check to see if any of these laid-off employees wanted toreturn.,'Indeed, we find that it had already decided not to recallthem.Thus, when asked at the hearing, "21A any rate, you assumedwhen they didn't want the fireman's job, that they didn't want anyjob with the company," Worden answered, "I don't think I assumedthat.I think I checked that with our counsel."Accordingly, in view of the offers to these complainants of an in-ferior job under circumstances which Respondent could clearly haveanticipated would bring refusals; the failure to recall these complain-ants, as it did the other laid-off employees, to their regular jobswhen they became available; the reliance of the Respondent upon theoffers as grounds for not recalling them to their regular jobs whentheir jobs became available; and the prior threats of reprisal andpromises of benefit directed at those engaged in union activity at theplant, we conclude that the offers were part of a plan to penalize thesecomplainants for their known union activity and to defeat unioniza-tion at the plant.With respect to when these employees should have been recalled,the Respondent's counsel conceded, as the Trial Examiner found,that in March and April all were being called back.This concessionis supported by the testimony of former Foreman Figg, who testifiedthat full production began in May, and by the actual production rec-ords, which show that the May output was 44 percent higher than theoutput in January, the month before the layoffsAlthough the Re-spondent did not hire new employees in the sanding and woodworkdepartments until the latter part of May, employees from other de-partments worked temporarily in these departments, and employeeRhodes was permanently transferred to the woodwork department onMay 3. In the sanding department, despite the high output in May,*Worden testified that he followed straight seniority in the departmentswhen recallingthe employees.Both Linsenmayer and Clara Moore had more seniority in thelacquerdepartment, to which Weaverwas recalled.6 Case,who was promoted to a supervisory position before the February8 layoff,admitted that he did not tell Frestick that if Frestick turned downthe fireman-janitorjob, he wouldbe forfeiting his rights to his regular job.5 Furthermore,May'sproductionwas higherthanproduction in April, June,or July. MACKIE-LOVEJOY MANUFACTURING COMPANY175only 2-instead of the customary 4 or 5-employees were permanentlyassigned to work there during that month? Foreman Mavraganisconceded that more employees were needed in that department whenlie testified, "... we didn't have enough sanders" in May.Accordingly, we concur in the finding of the Trial Examiner thatoperations were fully resumed by April 30, and we find further thatPaul Klaas, Kerby, Mast, and Frestick would have been recalled bythat date, absent the Respondent's discrimination.Accordingly, wefind the date of the Respondent's discrimination against them to beApril 30.3.We likewise adopt the Trial Examiner's finding that BerniceKlaas was discriminatorily refused reinstatement, in violation ofSection 8 (a) (3).As justification for not recalling her, Wordentestified that he and Plant Superintendent Van Cleave "just plainmade up our minds that we were not going to call her back" because ofher overall record, "particularly the fact she was away from hermachine quite a bit."Like the Trial Examiner, we agree that thereis no merit to these asserted reasons. Indeed, Figg credibly testifiedthat her production was "Very good," and that "She was alwaysworking."Likewise, we discredit a further possible reason stated byWorden.He testified, "Now possibly that [decision] was influenceda little bit by the fact that" Foreman "Mavraganis told me, either theday of the layoff or the evening before . . . Mrs. Klaas had told himthat if she was laid off she wasn't ever coming back to work forTimber Products; didn't care about it any more."Klaas, whom theTrial Examiner found to be a credible witness, testified differently.We credit Klaas' denial that she made such a statement, and hertestimony that what she in fact said was that if she and her husbandwere both laid off, "I would know they would never call me backbecause of my union activities."We therefore find for these reasonsand the reasons found by the Trial Examiner that the Respondentfailed and refused to recall her because of her union activity.Be-cause of the restoration of full production in May, we agree withthe Trial Examiner that she would have been recalled by April 30if the Respondent had not discriminatorily refused her reinstatement.4.We also adopt the Trial Examiner's finding that Linsenmayerwas discriminatorily refused reinstatement.The Respondent's con-tention that he was not recalled because he was an unsatisfactory em-ployee is belied by the fact that his separation notice, like others,read, "Indefinitely terminated due to curtailment of raw materials.Seniority within department," and by the further fact that he wasone of the first laid-off employees to whom the Respondent sought tooffer the fireman-janitor job.Not being able to locate him at the1 Except the new employee hired May 26. 176DECISIONS OF NATIONALLABOR RELATIONS BOARDtime, Respondent did not actually offer him that job.Yet, whenLinsenmayer later asked for his regular job back, Worden admittedlytold him that Respondent would not recall him because he, like theothers, had turned down the other job .8Not even when corrected onthis point did Worden state anything about his work being unsatis-factory.0Like the TrialExaminer,we reject the Respondent's con-tention.We find that absent the Respondent's discrimination, itwould have reinstated Linsenmayer in the order of seniority.Ashe had greater seniority than Weaver,10 we accordingly find that hewould have been recalled to the lacquer department on March 5,the date Weaver was recalled.5.We further agree with the Trial Examiner that employeeMaginity was discharged discriminatorily to discourage union mem-bership.The evidence shows that the Respondent had permittedliterature to be brought into the plant. It shows further that therehad been no rule in the plant against the distribution of literaturewhen, just before the discharge, Plant Manager Worden saw severalunion pamphlets on the tables in the lunchroom and in the handsof some of the employees.By ordering Maginity to remove them fromthe plant, and discharging her for refusing, we find, as did the TrialExaminer, that Respondent violated the Act by according employeesdisparate treatment as to the type of printed matter permitted on thepremises, and seizing on the disobedience of the unlawful order asa pretext for the discriminatory discharge.-As there was no ruleagainst the distribution of literature, and as literature was in factfreely permitted to be brought into the plant, we find that theRespondent's purpose in ordering the union literature removed fromthe plant was to suppress union organization, and that the dischargeofMaginity for disobeying the order was illegally motivated, inviolation of Section8 (a) (3).128 From this incident, we draw the inferencethat Linsenmayerwas included in theRespondent's plant torid the companyof certain known union adherents,by offering thema demotion,and using their rejections thereof as a pretext for later refusing to reinstatethem."Except for the discredited testimonyofWorden, the only evidencein the record thatLinsenmayer'swork wasnot satisfactoryisMavraganis'testimony about Linsenmayer'sproduction in the sanding department.The TrialExaminer's action in discrediting thistestimonyis supportedby the testimonyof former Foreman Figg that no complaints wereraised in the foremen's meetingsabout Linsenmayer's work. 'Moreover,Linsenmayer wasno longer working inthe sanding department whenliewas laid off from the lacquerdepartment.10 See paragraph 2, above.arThe American Thread Company,101 NLRB 1306.12The TrialExaminerapparently attachessome materialityto the factthat the Respond-ent did not advance a claim or offer proof that the distribution of the union pamphletinterfered with production or littered the plant.Wefind that unnecessary to a decisionin this case inasmuch as we are heredealing witha disparate application of a rule againstdistribution of literature.Moreover,in situationswhere therule is applied nondiscrimi-natorily, the test is not whether the Respondentcan show actual interferencewith pro-duction,as the Board has held thatan employermay lawfullyprevent thedistribution inthe interestof keeping the plant clean and orderly.Monolith Portland Cement Company,94 NLRB 135,8, 1366. MACKIE-LOVEJOY MANUFACTURING COMPANYOrder177Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Mackie-Lovejoy Manu-facturing Company, Timber Products Manufacturing Company Divi-sion,Beulah, Michigan, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Discouraging membership in United Furniture Workers ofAmerica, CIO, or any other labor organization of its employees, bydiscriminatorily discharging any of its employees, or by discrimi-nating in any other manner in regard to their recall, hire, or tenure ofemployment, or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Furniture Workers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ruth Maginity, Paul Klaas, Bernice Klaas, RichardKerby, R. R. Linsenmayer, John Frestick, Jr., and Wilbur Mastimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges.(b)Make whole the above-named employees in the manner set forthin the section of the Intermediate Report entitled "The Remedy," forany loss of pay they may have suffered as a result of the discriminationagainst them.(c)Upon request make available to the Board or its agents forexamination and copying, all payroll records, social-security paymentrecords, personnel records and reports, and all other records necessaryto analyze the amount of back pay due.(d)Post at its plant in Beulah, Michigan, copies of the notice at-tached hereto and marked "Appendix A." 13 Copies of such notice,to be furnished by the Regional Director for the Seventh Region, shall,13In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 178DECISIONSOF NATIONALLABOR RELATIONS BOARDafter being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof and be maintained by it fora period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by the Respondent toensure that such notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be and it hereby is dis-missed as to alleged violations of the Act in the group layoff of Feb-ruary 8 and in surveillance.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED FURNITUREWORKERS OF AMERICA,CIO, or in any other labor organization ofour employees, by discriminatorily discharging or refusing toreinstate any of our employees, or in any other manner discrimi-nating in regard to their recall, hire, or tenure of employment orany term or condition of employment.WE WILL NOT interrogate our employees regarding their unionmembership and activity, warn or threaten them that such mem-bership or activity will result in loss of employment or otherreprisals, or promise them benefits to withdraw membership fromor cease activity on behalf of any labororganization.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED FURNITUREWORKERS OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that suchright may be affected by anagreementrequiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to Ruth Maginity, Paul Klaas,Bernice Klaas,Richard Kerby, R. R. Linsenmayer, John Frestick, Jr., and Wil- MACKIE-LOVEJOYMANUFACTURING COMPANY179bur Mast immediate and full reinstatement to their former orsubstantially equivalent positions without prejudiceto theirseniority and otherrights andprivileges,and make them wholefor any loss of pay suffered as a result of the discriminationagainst them.All our employeesare free to become or remain or to refrain frombecoming or remaining members of UNITED FURNITURE WORKERS OFAMERICA,CIO, or anyother labor organization.We will not dis-criminate in regard to their hire and tenure of employment or anyterm or condition of employment because of their membership in oractivityon behalf of any such labor organization.MACKIE-LOVEJOY MANUFACTURING COMPANY,TIMBER PRODUCTS MANUFACTURING COMPANY DIVISION,Employer.Dated--------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice ofhearing thereon having been issued and served by the General Counsel of theNational Labor Relations Board, and an answer having been filed by the above-named Respondent Company, a hearing involving allegations of unfair laborpractices in violation of Section 8 (a) (1) and (3) of the National Labor Rela-tions Act, as amended. 61 Stat. 136, herein called the Act, was held in Frankfort,Michigan, on October 20, 21, 22, and 23, 1952, before the undersigned TrialExaminer.In substance the complaint alleges and the answer denies that the Respondent :(1) On February 8, 1952, discriminatorily laid off because of their union activi-ties 14 named employees; (2) after February 8 discriminatorily refused to re-instate 7 named employees for the same reason; (3) on February 8 discrimina-torily discharged employee Ruth Maginity because of her union activities; (4)beginning in November 1951, interrogated its employees concerning their unionmembership and sympathies, uttered threats and voiced promises of benefit todiscourage union membership, engaged in surveillance, and gave disparate treat-ment during the union organizational campaign ; and by this conduct interferedwith, restrained, and coerced employees in the exercise of rights guaranteed bySection 7 of the Act.At the hearing all parties were represented, were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidence perti-nent to the issues, to argue orally upon the record, and to file briefs and proposedfindings and conclusions.Arguments v eie waived ; both General Counsel andthe Respondent have filed briefs with the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following : 180DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTimber Products Manufacturing Company, with which this proceeding is con-cerned, is a division of Mackie-Lovejoy Manufacturing Company, an Illinoiscorporation.It operates a plant in Beulah, Michigan, and is engaged in themanufacture of garment hangers. It purchases materials annually valued atmore than $50,000, of which more than 50 percent is shipped to the Beulahplant from points outside the State of Michigan. It annually manufactures andsells finished products valued at more than $150,000, of which more than 50 per-cent is shipped outside the State of Michigan.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited FurnitureWorkers of America, CIO, is a labor organization ad-mitting to membership employees of the Respondent at the Beulah plant.III.THE UNFAIR LABOR PRACTICESA. Relevantevents andissuesAll major issues of this case arise from an effort on the part of the Union begunearly in November 1951 to organize the Respondent's employees, numberingabout 60.The first organizational meeting was held on November 9 at a local cafe.Notice of the meeting appeared on a company bulletin board.W. G. Worden,then productionmanager, asa witness admitted that he urged employees toattend.Present at the meeting was at least one representative of management,Clyde Rhodes.Worden described him as an assistant foreman who "ran" thelacquer department and who "had the whole supervisory capacity, authority."General Counsel claims that in "urging" employees to attend this and subsequentmeetings the Employer violated the Act.On the occasion of a union meeting Worden drove by the gathering place, andGeneral Counsel claims surveillance.Between November 9, 1951, and February8,1952,Worden and other management representatives made statements toemployees, described below, which General Counselclaimsto have been coercive.Immediately after the first meeting of November 9, when a number of em-ployees signed application cards, the Union telegraphed to the Respondent,claiming majority representation and seeking negotiations.On November 13 theRespondent, in effect, refused to recognize the Union as the majority representa-tive of its employees and on the same day the Union filed with the Board a peti-tion for certification (Case No. 7-RC-1603).On December 20 the Respondentdeclined to consent to an election, and on February 1, 1952, the Board notified theparties that a hearing on the representation case would be held on February 15.On February 8, despite the fact that before then the Respondent had permittedone of its retiring officials, on company time and to employees summoned toattend, to givean antiunionspeech, and despite the fact that at all times it haspermitted distribution in the plant of various chamber of commerce and otherpamphlets,Worden discharged Ruth Maginity, employee leader of the Union,because she declined to remove from the premises copies of a union pamphlet.Her discharge is in issue.On the same day, February 8, the Respondent indefinitely laid off a group ofits production employees.General Counsel contends that the group layoff was MACKIE-LOVEJOY MANUFACTURING COMPANY181for the purpose of discouraging union membership, in the face of an impendingelection.'The Respondent denies the claim, and introduced evidence tendingto show that the layoff was required by economic circumstances beyond itscontrol, and that the employees were laid off according to seniority.Although the Respondent, during the hearing, conceded that by the end ofApril its production was resumed, it failed to reinstate seven employees laid offon February 8. General Counsel claims that they were refused recall becauseof their union adherence.B. Coercion by Worden and other management representatives'On the workday following the first union meeting and shortly aftermanage-ment had received the Union's claim of majority representation, Worden engageda number of employees in discussion upon their return from their rest period.He asked them what they expected to get from the Union that they were notalready getting.He said that with the Union "around" they would have so manystewards and bosses they would not know which ones to take "word" from,"because we won't even be considerate about you or how you feel."He toldthem they would have less hours and would have no overtime, because with theUnion the company could not afford to pay it, and the plant would shut down'Somewhat later Worden called employee Ruth Maginity to the office.Duringthe conversation, he asked her why she was "for the Union" and what she ex-pected to gain from it.He said the company did not have to keep the plant open,they could close it down or sell out.Wallace Van Cleave, superintendent, whowas also present, told Maginity she was "lucky to have a job," and Wordenadded that they had a waiting list of applicants1No election was held.The Regional Director withdrew the notice of hearing in therepresentation case upon the filing of unfair labor practice charges in this proceeding2General Counsel claims that the presence of Cecil Rhodes, established by Worden'stestimony as a supervisor within the meaning of the Act,and of 2 other individuals,Ernest Forrester and Leonard Case, at 1 or both of the first 2 union meetings, constituteda violation of Section 8 (a) (1) of the ActThe Respondent denies that either of thelatter 2 were,at the time,supervisors.Under the circumstances the Trial Examinerconsiders it unnecessary to resolve the evidentiary conflict concerning their supervisorypositions.The evidence is insufficient here, in the opinion of the Trial Examiner,to war-rant a finding that mere presence of a management representative was coercive or restrain-ingIt appears that both meetings were held in public places, one a cafe and the otherthe local courthouse,and that the notice to attend was not restrictive.Beulah is a smalltown,the plant employs but comparatively few persons.There is no showing thatRhodes or the others attempted to spy upon the meeting,or that they were asked to leave,although their presence was plainly observed.The 1 item of participation attributed toany 1 of the 3 was a remark by Case, made at the second meeting. After the employees,in a close vote,decided against organizing,the union representative said, "You people who,don'twant a union,we are not talking to you," whereupon Case said, "This is a publicmeeting place,no one has to leave ifthey don'twant to."The Trial Examiner does norconsider this remark to have been coercive, even if made by a management representative.As will be noted hereinafter,however, the attendance of Rhodes and Case,who shortlyafterwards became a representative of management,at these meetings bears upon companyknowledge of individuals favoring the Union,a point arising on the issue of the Respondent'srefusal to recall certain employees following the layoff of February 81.2 The findings as to this incident rest upon the credible testimony of Bernice Klaas.Worden denied making the coercive statements, although when first called as a witness headmitted the occasion but said that although he could not recall any"comment" he mighthave made some.Davis and Armstrong,two of the employees also present,when called aswitnesses by the Respondent denied that Worden made the statements quoted above.Thedenials are not credibleAs found more particularly hereinafter,Worden was an unreliablewitnessThe testimony of Davis and Armstrong,who had signed authorization cards tl>,enight before, that they had approached Worden toask himif they were in the Uniondefies reasonable belief257965-54 -vol 103-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the beginning of the union campaign Cecil Hawkins,' then plantsuperintendent, met employee Wilbur Mast at a nearby tourist camp, invited himinto his car, and promised to make it "worth" his "while" to try to suppress theunion activity.'Sometime before the February 8 layoff, Peter Mavraganis, supervisor' of thesanding department, approached Bernice Klaas at her machine and told herthat if the Union came in the company would take the bonus away, there wouldbe no more overtime, and that eventually, probably, the employees "wouldn't evenhave a place to work."The Trial Examiner concludes and finds that the above-quoted interrogation,threats, and promises of benefit, by Worden, Van Cleave, Hawkins, and Mavra-ganis, constituted interference, restraint, and coercion.C. The discriminatory discharge of Ruth MaginityMaginity,well knownbyWordento have been the employee leader of theUnion, was summarily discharged by him on February 8 immediately aftershe had distributed to employees during their rest period,in their own cafeteria,several copies of a union pamphlet.He assembled all employees and de-manded to know who had brought thepamphletsinto the plant.Maginity ad-mitted that she had.He ordered her to remove them from the plant, or be"fired right on the spot."She declined,pointing out thatshe had given themout during the employees'rest period.He promptly discharged her, and toldall assembled that he had told foremen to "fire anyone seen talking in groupsabout the union if it could be provedtheywere talking about the union."Although Worden claimed that he discharged Maginity because she refusedto "perform a certainduty"and to"carry out an order,"he admitted that hegave this order because he did not want any union literature on the premises.It is clear,therefore,fromWorden's own testimony,that the discharge wasdiscriminatory and to discourage union membership.'No claim was advancedor proof offered that distribution of the pamphlet interfered with production orlittered the plant.As noted above,other pamphlets,in large numbers andissued by the local chamber of commerce and the National Association ofManufacturers,were freely permitted and distributed in the plant. CecilHawkins, uponretiring,delivered an antiunion speech before all employeesassembled before the close of a workday. Thus the discharge,the disparatetreatment accorded to employees as to the type of printed matter permittedon the premises,and Worden's announcement that he had told the foremen thatthey could fire grouped employees if they were talking about the Union, all con-4Although it is undisputed that Hawkins told a group of employees that he felt that"every one should go" to the second union meeting, the Trial Examiner is unable to findanything coercive in the remark8Mast's credible testimony is the basis for the findings.Hawkins admitted the occasion,said he had asked the employee how he felt about the Union and told him it "would begood to keep the plant like one big family," but denied that he had asked him to suppressthe Union.The denial is not credited as true.6The Respondent claims that Mavraganis was not a supervisor within the meaning ofthe Act.The preponderance of credible evidence is to the contrary.Worden testified thatMavraganis had the same authority as Cecil Rhodes, and the latter had "the whole super-visory capacity,authority."7In his brief counsel for the Respondent states : "even if Maginity was convinced thatWorden's 'request'or 'order'was a violation of her rights under theAct, it was herobligation to comply and not to defy."The contention is without merit.To hold withthis principle would permit employers to nullify a congressional act, by permitting themto discharge employees when they disobeyed an order to withdraw membership from alabor organization. MACKIE-LOVEJOY MANUFACTURING COMPANY183stitute interference,restraint,and coercion of employees in the exercise of rightsguaranteedby the Act.D. The reduction in force on February 8Later during the day on February 8 the Respondent laid off 17 productionemployees.8On the preceding day Worden had posted a notice stating that acurtailment in raw material must result in a decrease in production.The noticesaid that management could reduce the workweek for all employees or couldlay off some indefinitely in order that they might receive unemployment com-pensation, and had decided upon the latter course. The notice further saidthat the length of such a layoff would be uncertain and that announcement asto those to be affected would soon be made.It isGeneral Counsel's claim, in effect, that the layoff was for the purpose ofdiscouraging union membership. In support of his position he points to theundisputed fact that an election was pending in a plant where management hadclearly manifested, by overt acts, its antipathy towards the Union.He makesno claim, and adduced insufficient evidence to show, that only employees knownto be union adherents were selected for the layoff.It is true that an election was pending, that the Respondent had clearly in-dicated by illegal acts that it intended to deprive its employees of their rightto select the Union as their bargaining representative, and that some of the em-ployees laid off were active union adherents.These circumstances arouse rea-sonable suspicion.The suspicion is strengthened, moreover, by the conclusionset forth in the following section that in recalling employees the Respondentplainly discriminated against known union sympathizers.And the suspicionwarrants the speculative probability that, possessing alternative courses ofaction to meet a problem posed by reduced raw materials, the Respondent mayhave chosen the one which would permit, on recalling employees, less apparentdiscrimination.The Trial Examiner is of the opinion, however, that a specu-lative probability falls short of a conclusion which should be drawn from apreponderance of credible evidence.In his brief, it appears that General Counsel relies mainly in his claim of adiscriminatory layoff, upon what he considers to be an inadequacy of proof ad-duced by the Respondent to establish beyond doubt that lack of raw materialsmade the layoff an economic necessity.As to this point, undisputed records show that the allocation of steel by theNational Production Authority to the parent company, Mackie-Lovejoy,' hadbeen cut in August 1951 from a requested amount of 72 tons per quarter to 42tons.This was long before any union activity occurred at the Beulah plant, andwas to cover the 4 periods from the fourth quarter of 1951 through the thirdquarter of 1952.There is no dispute that Mackie-Lovejoy took measures, suchas reducing the size of wire used in hangers, in an attempt to meet the situation,also before the union campaign began.In December, according to unchallenged testimony, NPA finally permittedrefiling of applications for the second quarter of 1952, and on December 26Mackie-Lovejoy requested an increase of 30 tons over the 42 tons already allo-cated.Robert Riddell, vice president of Mackie-Lovejoy, testified that follow-ing the December refiling he tried, at the Chicago office of NPA to have the allo-cation increased, but was informed that it would probably be decreasedinstead.8 The complaint lists but 13 of the production employeeslaid off,and 1 nonproductionemployee.9Mackie-Lovejoy's plant in Chicago purchasessteel and fabricates it for use at theBeulah plant. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe therefore instructed the Beulah plant to cut its February production to 169,-000 units, as compared with 245,000 units in January and 263,000 In December.On February 12 Mackie-Lovejoy in fact had its steel allocation reduced by an-other 6 tons for the second quarter, bringing the tonnage allowed to one-half thatrequested in December and in the preceding August.On the basis of the production order received from Riddell the first of Feb-ruary,Worden took action to reduce the production force.Upon advice fromthe Respondent's counsel it was decided, in view of the pending representationhearing and possible involvement in unfair labor practice charges, to select in-dividuals for layoff by seniority.There is no doubt that NPA curtailed steel allocations to Mackie-Lovejoy,which processed steel for the Beulah plant.A production problem was created-not by the Respondent, but by a Government agency. That the Respondent choseto cut production of its regular units and its production force at Beulah insteadof further reducing its wire gauge to that of piano wire, thus increasing thenumber of units possible per ton of steel, cannot besaid to have been an unrea-sonable solution of its problem.In any event, the Trial Examiner concludes and finds that the evidenceis insufficient to establish that the February 8 layoff of the 17 individuals wasdiscriminatory and to discourage union membership.Nor is the evidence sufficient to establish discrimination in the selection ofindividuals laid off.The records reveal but one instance of possible failure tofollow a reasonable pattern of seniority.One man was kept on out of seniority,according to one interpretation of the departmental setup, for the claimed rea-son that he had been having trouble with his hands.E.The discrimination in recalling employees from the layoffFollowing protests, on February 21 Mackie-Lovejoy received from NPA anincrease in quarterly allocation to 60 tons, and on March 26 to the originallyrequested 72 tons.Consequently Riddell ordered March production at theBeulah plant increased to about 292,000 units and the April production to about280,000 units.From these facts, in addition to counsel's statement at the hear-ing "that everybody was being called back in March or April," it follows andthe Trial Examiner finds that by April 30 operations at Beulah were fullyresumed.As to six employees10 laid off on February 8, it is General Counsel's claimthat they were discriminatorily refused recall to discourage union membership.Wilbur Mast, Paul Klaus, Richard Kerby and John Frestick, Jr.:Each of thesefour employees was laid off on February 8. Each was known by managementto be an active union adherent. All attended the early union meetings at whichRhodes and Case were present.Mast was promised benefits by Hawkins if hewould try to suppress union activities.Klaas made his union interest known toMavraganis before the layoffAt a foremen's meeting Mast, Kerby, and Klaaswere discussed by management representatives as attending meetings held atMaginity's home.On April 5 Klaas, on April 8 Mast, and on May 9 Kerby andFrestick were offered, and declined, a job as night fireman and janitor. Thisjob was for 7 days a week instead of their regular 5, and paid about 50 cents anhour less than they made in their regular position. In offering it to Mast,Worden told him, in effect, he did not think he could afford to accept it.10Paul Klaas, Bernice Klaas, Richard Kerby, R R. Linsenmayer, John Frestick, Jr , andWilbur MastThe complaint also named a seventh, Roger Stillwell, but he was notcalled as a witness and upon motion by the Respondent the complaint was dismissed asto him. MACKIE-LOVEJOY MANUFACTURING COMPANY185In its answer, signed by Riddell, the Respondent claimed that all four wererecalled but refusedThe evidence deprives the claim of merit.The offersplainly fell far short of recall to the same or substantially equivalent positions.Worden said that he refused to recall Mast to his regular job for a numberof reasons.His testimony in general was so evasive, rambling," confused, andcontradictory as to cast doubt upon the validity of any of the reasons. Early inthe hearing, while Mast was a witness, the Respondent conceded that Mast'%ability as a workman was not questioned, and "it certainly did not enter in anyway into our consideration" in recall.Two days later, however, Worden saidthat he decided not to recall Mast because sometimeafterthe layoff he foundthat Mast's productivenessbeforethe layoff had been unsatisfactory.The claimnot only flies in the face of the pleading and of counsel's concession, but is incon-sistent with the testimony of Mast's own foreman that he requested Worden torecall him, but Worden refused. It appears unnecessary to discuss, here, otheri easons advanced by Worden which are unsupported by records, documents, orcredible evidence.As to Kerby and Frestick, Case claimed that when he offered them the fireman'sjob, each told him he would not come back to the plant on any job. Kerby spe-cifically and credibly denied making this statement.Frestick, although not ques-tioned directly on the point, gave a version of his interview with Case whichcontains an implied denial. In turning down the fireman's job he asked Case ifthere were not an "opening for an inside job" and Case said "no." Nor do thesurrounding circumstances support Case's testimony.Charges of refusal toreinstate were thereafter filed as to both Kerby and Frestick. The Trial Exami-ner specifically finds that neither employee refused to come back to work atany job.As to Klaas, it appears that the Respondent rests its defense upon his mererefusal to return to work at far less pay, with more hours, and at a job which,as Worden well knew, was injurious to his health."The Trial Examiner concludes and finds that the four known union employeesabove named were offered a job which management believed they would decline,and that their failure to accept what amounted to a demotion was used as apretext to deprive them of their right to recall to their regular jobs, as had beenthe custom in previous layoffs."Under these circumstances, it is concludedand found that the offers were, in effect, constructive and discriminatory dis-charges, and that the discrimination became effective as of the dates the offerswere made.1°Such discrimination, for the purpose of discouraging union mem-bership, interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in the ActBernice Klaas:This employee, hired in 1949, had been previously laid off inseasonal reductions in force, but until 1952 had always been recalled when normaloperations resumed.Management well knew of her union activity, as has been established above.The Respondent concedes that she was not recalled. The reasons advancedby Worden fail to withstand scrutiny, as in the case of Mast.Despite the testi-l'On this point, at least 11 times during Worden's testimony as a witness for theRespondent his own counsel cautioned him1'During a previous layoff Klaas, at management request, had relieved firemen on theirvacation.The severe temperature changes affected his sciatic condition, which he reportedtoWorden,resulting in his transfer back into the plant.13Further support for this conclusion is the fact that employee Fuller, who had neverattended a union meeting or signed a card, was recalled to a job he wantedwithoutbeingrequired to accept or reject the fireman's job.11The Russell Manufacturing Co , Incorporated,82 NLRB 1081. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of two supervisors, 11lavraganis and Figg, that Klaas did satisfactorywork, and despite the fact that in previous years she had always been recalled,Worden declared in a long, rambling, and sometimes almost incoherent disserta-tion that he and Van Cleave "just plain made up our minds that we were notgoing to call her back," because of "her over all record and attendance andproduction and cooperation."Van Cleave was not a witness.Worden lateradmitted that she was never absent without permission.Her supervisor voicedno criticism of her production and on the contrary said she was "pretty good."And as to her cooperation or "attitude," as he expressed it, on cross-examinationhe nullified his original claim by stating, "I can't say we didn't like her attitude."The Trial Examiner finds no merit in the Respondent's contentions as to itsfailure to recall this employee.The preponderance of credible evidence makes clear, and the Trial Examinerfinds, that on or about April 3016 Bernice Klaas was discriminatorily refused re-instatement in order to discourage union membership and that this refusal inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedby the Act.Russell R. Linsenmayer:This employee, Dorden said, "was never offeredrecall" because "we didn't intend to recall him.We considered him an unde-sirable employee "He made this surprising claim despite the fact that hisown records establish that in previous layoffs, when not seniority but factors ofability governed the selection, Linsenmayer had always been kept on. In factitappears that during Van Cleave's absence, Linsenmayer had been assignedmany of the supervisor's duties, by Worden himself.Worden's claim that hiswork was unsatisfactory lacks the support of any credible evidence and is withoutmerit.That Linsenmayer was "undesirable" to Worden is without doubt true. Butthe undesirability stemmed from his activity on behalf of the Union, which waswell known to management.But the Act was designed to protect employees fromdiscrimination resulting from this type of undesirability to an employer.As in the case of Bernice Klaas, it is found that Linsenmayer was discrimina-torily refused reinstatement on April 30, to discourage union membership andthereby interfering with, restraining, and coercing employees in the exerciseof rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce. It will be recommended that it cease anddesist therefrom and take certain affirmative action in order to effectuate thepolicies of the Act.It has been found that the Respondent discriminatorily discharged and/orrefused to reinstate seven employees. It will be recommended that the Re-15 Since the record does not provide sufficient information as to what date, absent dis-crimination, Klaas would have been recalled, the date of April 30 is fixed on the basis ofthe concession by counsel for the Respondent, when protesting against producing morerecords, that in March or April all were being called back. CAPITAL LUMBER COMPANY, IDiC.187spondent offer them immediate and full reinstatement to their former or sub-stantially equivalent positions,"B without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may havesuffered by reason of the discrimination by payment to each of them of a sumof money equal to that which he or she would normally have earned less netearnings,17 which sum shall be computed on a quarterly basis during the periodfrom the discrimination to the date of a proper offer of reinstatement." It willalso be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount ofback pay due.The discrimination found herein indicates a purpose to limit the lawfulorganizing rights of the Respondent's employees.Such purpose is related toother unfair labor practices, and it is found that the danger of their commissionis reasonably to be apprehended. It will therefore be recommended that theRespondent cease and desist from in any manner interfering with, restraining,and coercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.United Furniture Workers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RuthMaginity, Paul Klaas, Bernice Klaas, Richard Kerby, R. R. Linsenmayer, JohnFrestick, Jr., andWilbur Mast, thereby discouraging membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed by Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]1e TheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.17Crossett Lumber Company,8 NLRB 440.18F. W. Woolworth Company,90 NLRB 289.CAPITAL LUMBER COMPANY, INC.andINTERNATIONALWOODWORKERSOF AMERICA, CIO.Case No. 20-CA-740.March 2, 1953Decision and OrderOn January 13, 1952, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom103 NLRB No. 32.